Exhibit 99.2 Follow-On Offering of Common Stock NASDAQ: TBBK December 2012 Safe Harbor Regarding Forward-Looking Statements This presentation may contain forward-looking information about The Bancorp, Inc. (“the Company”) that is intended to be covered by the safe harbor for forward-looking statements provided by the Private Securities Litigation Reform Act of 1995.Actual results and trends could differ materially from those set forth in such statements due to various risks, uncertainties and other factors.Such risks, uncertainties and other factors that could cause actual results and experience to differ from those projected include, but are not limited to, the following: ineffectiveness of the Company’s business strategy due to changes in current or future market conditions; the effects of competition, and of changes in laws and regulations, including industry consolidation and development of competing financial products and services; interest rate movements; changes in credit quality; volatilities in the securities markets; and deteriorating economic conditions, and other risks and uncertainties, including those detailed in the Company’s filings with the Securities and Exchange Commission.The statements are valid only as of the date hereof and the Company disclaims any obligation to update this information except as may be required by applicable law. Free Writing Prospectus Statement The Company has filed a registration statement (including a prospectus and a related prospectus supplement) with the SEC (File No. 333-185226) for the offering to which this communication relates.Before you invest, you should read the prospectus and the prospectus supplement in that registration statement, the preliminary prospectus supplement and other documents that the Company has filed with the SEC for more complete information about the Company and the offering.You may obtain these documents without charge by visiting EDGAR on the SEC website at www.sec.gov.Alternatively, copies of the preliminary prospectus supplement and the prospectus relating to the offering may be obtained from Sandler O'Neill + Partners, L.P., 1251 Avenue of the Americas, 6th Floor, New York, NY 10020, (866) 805-4128. Forward-Looking Statements 2 Issuer:The Bancorp, Inc. (“The Bancorp” or the "Company") Ticker / Exchange:TBBK / NASDAQ Global Select Market Offering: Follow-on Public Offering Type of Security: Common Stock Transaction Size:$50.0 Million Over-Allotment Option: 15% Use of Proceeds: General corporate purposes Book-RunningManager:Sandler O’Neill + Partners, L.P. Co-Manager: Sterne, Agee & Leach, Inc. Offering Summary 2 4Offering Rationale: –Increase tangible common equity (TCE/TA¹ to 10.4%) to further enable balance sheet growth and profitability enhancement through continued business line expansion and organic growth opportunities 4Strategic Goal: –Create and grow a stable, profitable institution with the optimum reliance on capital, risk management and technology, and manage it with knowledgeable and experienced management and senior officers 4Tactical Approach: –Deposits - Utilize a branchless banking network to gather scalable deposits through strong contractual relationships at costs significantly below peers –Assets - Focus on asset classes including loans and securities appropriate to our expertise to achieve returns above risk- adjusted peer net interest margins –Non Interest Income - Grow non-interest income disproportionately in relation to non interest expense through our deposit and asset approaches –Operating Leverage - Leverage infrastructure investment to grow earnings by creating efficiencies of scale (1)Assumes net proceeds received in the offering of $47.0 million (based on gross proceeds of $50.0 million and total deal expenses of 6.0%); see non-GAAP reconciliation in Appendix Source: Company filings Planning For Growth With Safety And Soundness 3 4Experienced senior management team with 12% fully-diluted insider ownership¹ and a track record of performance and shareholder returns at previous institutions 4Unprecedented market opportunity for growth across business lines −The Company has experienced considerable growth through strategic initiatives and targeted acquisitions and is well- positioned to further leverage its existing infrastructure to capitalize on opportunities in its markets of operation 4Low-cost, stable funding base through multi-channel deposit gathering strategy in niche products −$2.8 billion of total deposits at an overall cost of 0.37% for the quarter ended September 30, 2012 4Asset quality compares favorably to peers due to disciplined underwriting and long-standing relationships with a significant percentage of the Company's borrowers −Community bank assets originated by experienced lenders in relatively stable markets −NPAs / Assets of 1.07% at September 30, 2012² 4Strong capital and asset quality, in conjunction with robust compliance and regulatory infrastructure, permits the Company to be on the offensive and forward-thinking at a time when many competitors are forced to operate in a reactionary manner Investment Highlights 4 (1)Insider ownership, including Senior Management and Board, of 12% based on March 9, 2012 proxy (2)NPAs include nonaccrual loans, accruing loans 90+ days past due and other real estate owned Source: Company filings Strong Senior Management Team With A Wealth Of Experience 4Highly experienced senior management team with an aggregate of over 200 years of experience providing middle market banking services –Management has a significant history together as most are former executives of a prior bank which was sold in November 1999 4Insider ownership of 12% (fully-diluted)¹ 5 (1)Insider ownership, including Senior Management and Board, of 12% based on March 9, 2012 proxy Source: Company filings 4The Bancorp is uniquely positioned to take advantage of recent industry trends, regulatory changes, and competitor dislocation, all of which will enable strong growth for The Bancorp and create a compelling use of capital in the near and longer term 4Industry trends are from "paper to plastic", "credit to debit", and "manual to electronic", all of which support The Bancorp's continued strong growth and are unique strengths of The Bancorp's unique market positioning 4Through The Bancorp's affinity relationships, the company will continue to provide fee based services and aggregate low-cost deposit bases as more financial services firms turn to partners with scale, strong regulatory standing and compliance records, and niche experience 4The Bancorp’s ability to leverage large affinity relationships for the distribution of its products and services provides outsized forward growth opportunity 4Recent legislative changes will push larger companies to partner with firms like The Bancorp to protect current revenue 4Because of these strong growth trends and favorable industry dynamics, The Bancorp's competitive position has improved dramatically over the last several years through enhanced scale, reputation, personnel and capabilities Unprecedented Market Opportunity For Growth 6 4A commercial bank founded in 2000 headquartered in Wilmington, Delaware with approximately $3.1 billion in assets, $1.9 billion in outstanding loan balances and $2.8 billion of deposits at September 30, 2012 4Employs a primarily branchless deposit strategy that delivers a full array of commercial and consumer banking services both locally and nationally through private label banking products Business Model: A Distinct Business Strategy Net Interest Margin ASSETS •Above-peer credit quality, well-collateralized loans to businesses and individuals in the Philadelphia/Wilmington market area: §Commercial lending, commercial & residential real estate, construction lending •Well-Capitalized Automobile Fleet Leasing •Wealth Management Lending: §Securities backed loans •Government Guaranteed Lending Program for National Franchises (75% guaranteed by US government) •Securities Portfolio: §Primarily highly rated government obligations 7 Non-Interest Income Sources: Prepaid Cards Healthcare Payment Acceptance Wealth Management Non-Interest Income Sources: Automobile Leasing Fleet Community Bank INCOME DEPOSITS •Private-Label Banking: stable, lower-cost core deposits §Healthcare (Health Savings Accounts and Flexible Spending Accounts) §Payment Acceptance (Credit, Debit Card and ACH Processing) §Prepaid Cards §Wealth Management (Deposits and Loans for Clients of Wealth firms) •Community Bank Planning For Growth: Consumer Distribution Channel Penetration Source: Federal Reserve, FRB Boston, FRB Philadelphia, SRI Consulting, University of Michigan, Mintel, Celent, Bank of America, comScore, Nielsen Mobile, Wall Street Journal, Mercatus Analytics Consumer Trends By Percent of U.S. Households From 1980 Through 2009 4TBBK’s business model is uniquely structured to take advantage of evolving consumer banking trends, positioning the bank for growth and increased profitability in an environment that presents significant challenges to the traditional banking model 8 Prepaid Gross Dollar Volume¹ And Cardholder Growth² (1)Gross Dollar Volume is the total amount spent on all cards outstanding within a given period.The bar graph represents the gross dollar volume for the period segmented by the program contract date. (2)Number of active cards as of year-end of the stated year with the exception of 2012, which is end of the third quarter. Source: Company documents 9 4Scalable growth model and a rapidly growing industry have supported significant growth Revenue Composition Source: Company filings Post Provision Income ($M)¹ 434% revenue growth over the last two years and continued strong growth throughout 2012 10 4Solid growth in net interest income despite difficult interest rate environment Compressed Interest Rate Environment Net Interest Income ($M) 11 Source: Company filings Non Interest Income-Generating Strategies: Growth And Sustainability (2)CAGR calculated 2009 through 2011 Source: Company filings Continued Growth In Non Interest Income ($M)¹ 454% CAGR over the last two years and continued strong growth in 2012 due to growth of both current and new relationships 12 4Non interest income is approximately half of non interest expense, driving improving operating earnings 4Cost of customer acquisition continues to decline due to strength of affinity relationships Scalable Business Model 13 Non Interest Income / Non Interest Expense (%)¹ (1)Excludes gains on investment securities and nonrecurring expenses; 2011 includes a one-time gain of $718,000 related to a legal settlement Source: Company filings Operating Leverage Adjusted Operating Earnings ($M)1,2,3 (1)As a supplement to GAAP, Bancorp has provided this non-GAAP performance result. The Bancorp believes that this non-GAAP financial measure is useful because it allows investors to assess its operating performance.Management utilizes adjusted operating earnings to measure the combined impact of changes in net interest income, non-interest income and certain other expenses.
